Citation Nr: 0927545	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  95-37 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder 
involving degenerative joint disease and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Chicago, Illinois and Cleveland, Ohio.  In a June 1994 rating 
decision, the Chicago RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  The case was 
subsequently transferred to the Cleveland RO.

In a November 1999 decision, the Board reopened the veteran's 
claim for service connection for a low back disorder and 
remanded the case to the RO for additional development.  The 
Board remanded the case again in October 2003 to obtain 
additional medical evidence. 

In May 2005, the Board granted service connection for 
lumbosacral strain, but denied service connection for 
degenerative joint disease and degenerative disc disease.  
The Veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) with regard to 
the issue of a low back disorder involving degenerative joint 
disease and degenerative disc disease.  In August 2006, the 
Court granted a Joint Motion for Partial Remand (Joint 
Motion) and vacated the Board's May 2005 decision as to the 
issues of service connection for a low back disorder 
involving degenerative joint disease and degenerative disc 
disease.  In December 2006, the Board remanded this case.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative 
joint disease and degenerative disc disease of the lumbar 
spine are attributable to service.  



CONCLUSION OF LAW

Degenerative joint disease and degenerative disc disease of 
the lumbar spine were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran claims that he suffers from a low back disorder 
as a result of service.  Service connection has been 
established for a lumbosacral strain.  The Veteran claims 
that he injured his back when he was hit by a truck in 
Vietnam and that he also injured his back during basic 
training while carrying another man on his back for 
approximately 300 yards.  The Veteran is competent to report 
what he has observed or experienced and while the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The service treatment records reveal that on July 10, 1968, 
the Veteran complained of low back pain.  It was noted that 
there was no history of a back injury, and that no 
abnormalities of the spine were shown on clinical evaluation.  
The Veteran was given medication.  On July 30, 1968, the 
Veteran returned with a complaint of back trouble.  Testing 
was normal.  More medication was prescribed.  On the 
Veteran's December 1969 separation Report of Medical History, 
he indicated that he had back trouble.  The December 1969 
separation physical examination revealed no back abnormality.

Shortly after the Veteran was separated from service, he was 
hospitalized by VA from December 1969 to February 1970 after 
fracturing his right femur in a motor vehicle accident.  
There is no record of a low back injury at that time.

The Veteran was afforded a VA examination in June 1980.  At 
that time, he reported a two week history of low back pain 
after falling down.  He also stated that he worked hard at 
his job which involved loading sides of beef in and out of 
trucks.  X-rays of the lumbosacral spine were unremarkable.  
The diagnosis was low back strain.  When seen on the 
following month, the Veteran reported that he injured his 
back one month prior while loading a truck at work.  The 
diagnosis was muscle strain.

The record thereafter contains voluminous and extensive 
treatment records for low back problems from various private 
and VA health care providers.  These records include those 
from Gamble Brothers & Archer Clinic, dated in August 1980; 
Delta Medical Center, dated from October 1980 to January 
1981; A.S., M.D., dated from October 1980 to February 1981; 
B.P., M.D., dated in February 1981; the Maxwell Clinic, dated 
in September 1984; J.M., M.D., dated in March 1986 and March 
1990; as well as medical records associated with the 
Veteran's July 1984 claim for Vocational Rehabilitation 
benefits.  Most of these records indicate that the Veteran's 
current low back disorder resulted from his 1980 work-related 
injury.  However, there is no reference to any service 
treatment records or apparent consideration of an inservice 
back injury.  A May 1981 VA examination report includes a 
medical opinion which attributes the Veteran's low back 
strain to obesity.  The claims file was not referenced in 
that examination report.  

There are also additional medical records of record 
pertaining to the Veteran's low back disorder, including 
treatment records from the Hull Brothers Clinic, dated in 
August 1983; the University of Mississippi Medical Center, 
dated in April 1984; the University Hospital in Jackson 
Mississippi, dated in May 1984; L.F., III, M.D., dated in 
December 1986; D.B., M.D., dated in August 1998.  The Board 
also reviewed VA outpatient treatment records dated from 1992 
to 2003, as well as VA examination reports dated in February 
1985, December 1988, and June 1998.  Again, there are no 
specific references to service or any event therein.  

A review of these extensive private records shows that 
following a 1980 work-related accident, the Veteran was 
subsequently diagnosed as having disc disability in the next 
few years.  It was noted that he had suffered internal disc 
disruption syndrome of the lower back and had ruptured L4 and 
L5 and had herniation at those levels.  Dr. J.W.M., in 
November 1986, informed the Veteran that the "degenerative 
disc disease is simply a painful disc in an older person.  
All of us have disc degenerative that begins at approximately 
age 20."  This physician did not discuss any back injuries.  

The Veteran submitted a sworn deposition from A.S., M.D., 
apparently in connection with a workers' compensation claim.  
Dr. S. testified that he last treated the Veteran for back 
pain in October 1980 following a work-related injury due to 
heavy lifting.  This physician stated that the Veteran's 
degenerative disc disease had been "developing ordinarily, 
by ordinary wear and tear" on the Veteran's back and that it 
did not "arise full blown" at the time of the 1980 work 
accident, but could have been aggravated by it. 

More recently, a June 1997 Social Security Administration 
(SSA) decision reflects that the Veteran was receiving SSA 
benefits for a left knee total arthroplasty and related 
shrapnel injuries.  There was no mention of the Veteran's 
back, but the complete and underlying records from SSA were 
unavailable for review.  

The medical evidence establishes that the Veteran currently 
has a low back disorder involving lumbosacral strain, 
degenerative joint disease, and degenerative disc disease.  
Lumbosacral strain, as noted, has been service-connected.  
The question remains as to whether lumbar degenerative joint 
disease and degenerative disc disease are related to service.  
There are pertinent records and medical opinions in that 
regard.

In an April 2003 letter, T.M., D.O., stated that he had been 
treating the Veteran for chronic low back pain.  Dr. T.M. 
noted that the Veteran was originally injured in 1980 and had 
since been diagnosed with degenerative disc disease at L4-5 
and L5-S1, as well as a disc herniation at L4-5.  Dr. T.M., 
however, made no reference to the Veteran's military service 
or his complaints therein.

The Veteran was afforded a VA examination in March 2004 to 
determine whether his low back disorder was related to 
service.  In reviewing the Veteran's claims file, the 
examiner noted that the veteran had back strain in service, 
and that there was a question about whether there was a 
preexisting condition, which he could not identify.  The 
examiner pointed out that the record contained no evidence of 
any degenerative disc disease until the 1980's.  It was noted 
that the Veteran had had multiple injuries to his back, and 
that he now had systemic arthritis involving his entire 
spine.  Following an examination, the examiner concluded with 
a diagnosis of lumbosacral strain with degenerative arthritis 
due to degenerative disc disease of the lumbar spine.  

The examiner concluded that, since the Veteran had arthritis 
at multiple levels, it was more likely than not that the 
degenerative disc disease was a natural occurring phenomenon 
and had progressed with time.  However, the examiner 
indicated that the Veteran's back strain had its onset in 
service.  Consequently, the examiner concluded that it was 
more likely than not that the Veteran's back strain started 
in service, but that his arthritis had a separate etiology 
and was not related to service.  This opinion appears to 
contradict the May 1981 VA medical opinion in which a VA 
examiner attributed the Veteran's low back strain to obesity 
and mild residual leg length discrepancy from his prior 
fracture of the right femur.  However, the VA examiner in 
March 2004, indicated that he had reviewed the claims file 
thus rendering that opinion more probative as there was no 
reference to any claims file review at the time of the May 
1981 examination.  Accordingly, the March 2004 examination 
which referenced access to a more complete medical history is 
more probative that the May 1981 opinion regarding the lumbar 
strain matter.  

Thereafter, in September 2004, another medical opinion was 
received from Dr. T.M., who indicated that he had treated the 
Veteran since 2002.  He stated that in 1968, the Veteran went 
to Vietnam.  The Veteran indicated that he had been "born 
with a bad back" and that it had been worse since the 
military.  The Veteran related that he had been diagnosed 
with degenerative disc disease since the 1980's.  In viewing 
the records, Dr. T.M. noted that the initial occurrence of 
back pain was in 1968.  With regard to degenerative disc 
disease, he explained that this is a pathology which is 
secondary to stresses placed on the disc, most commonly in 
the lumbar spine.  It degenerates to the point where 
narrowing at the disc levels causes increased stress at the 
facet joints, thus causing facet disease.  As stresses 
increase, the degeneration proliferates.  The Veteran 
described his inservice duties and Dr. T.M. felt that these 
duties can certainly increase the stress on the lumbar spine, 
thus aggravating his underlying condition.  Thus, it was his 
opinion that it was more likely than not that his activities 
while in service accelerated the degenerative process from 
which he was now suffering.  Dr. T.M. stated that his opinion 
was made with a reasonable degree of medical certainty.  

Dr. T.M. provided another letter in February 2007 in which he 
indicated that he had evaluated and treated the Veteran 
multiple times.  He reiterated points made in his recent 
letter.  He also stated that considering that the Veteran was 
diagnosed with degenerative disc disease at L4-5 and L5-S1 as 
well as lumbar disc herniation more than 20 years ago, there 
would be expected deterioration in his condition.  It is a 
natural progression of such pathologies to proliferate, 
resulting in degenerative joint disease from preexisting 
lumbar pathologies.  Dr. T.M. stated that his opinion was 
made with a reasonable degree of medical certainty.  

In July 2008, the VA examiner who provided the 2004 opinion 
furnished a medical addendum.  He indicated that he had 
reviewed the September 2004 statement of Dr. T.M., but he did 
not refer to his later February 2007 statement.  The VA 
physician stated any relationship between the Veteran's 
arthritis and disc disease and his lumbar strain during 
service would be considered to be speculative.  

In sum, there is inservice evidence of back complaints and 
treatment, although no back disease noted at separation or 
within one year of separation.  However, the March 2004 
examiner indicated that current lumbosacral strain was 
related to the inservice medical findings and service 
connection for lumbosacral strain was established.  The 
medical evidence established that the Veteran injured his 
back in the 1980's.  He has been additionally diagnosed as 
having lumbar degenerative joint disease and disc disease 
since that time.  The question of whether there is a 
relationship, regardless of the post-service back injury(ies) 
to service, requires medical expertise.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Medical 
expertise is required in this instance as neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See Cohen.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this case, Dr. T.M. and the VA physician, as noted above, 
have provided differing medical opinions regarding 
degenerative joint disease and disc disease of the lumbar 
spine.  Both referenced a review of the Veteran's records.  A 
review of both opinions does not specifically indicate that 
either relied on an inaccurate medical history.  

The VA physician felt that an etiological nexus would be 
speculative.  Previously, this physician opined that the 
Veteran's arthritis was not related to service.  However, 
this examiner has since revised his opinion and stated that 
any relationship between the Veteran's arthritis and disc 
disease and his lumbar strain during service would be 
speculative.  The Board notes that the VA examiner's change 
in viewpoint to a speculative opinion renders his statement 
less probative.  See generally Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board finds that there would be no 
purpose in requesting clarification since the examiner now 
believes that an opinion requires speculation.  The Board 
further notes that this examiner failed to provide rationale 
for this change in opinion.  

Dr. T.M. provided rationale for his opinion and there was in 
fact an etiological nexus between currently diagnosed 
degenerative joint disease and disc disease of the lumbar 
spine and service.  However, a review of his opinion shows 
that he failed to discuss the post-service back injuries 
which are relevant since the diagnoses of degenerative joint 
and disc disease post-dated the industrial accident.  The 
Board, however, is cognizant that other private physicians 
indicated that disc disease is a degenerative process in 
every person and that in the sworn deposition from Dr. S., he 
opined that in the Veteran's specific case, his degenerative 
disc disease process predated the accident.  These statements 
tend to support Dr. T.M.'s letters.  

The Board finds, therefore, that although there is not a 
comprehensive medical opinion in this case which discusses 
all facets of the Veteran's inservice and post-service back 
incidents, that the medical evidence of record is in relative 
equipoise as to the matter of whether degenerative joint 
disease and disc disease of the lumbar spine is attributable 
to service.  The evidence in this case is so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Accordingly, service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
warranted.



ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbar spine is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


